DETAILED ACTION
This action is in response to the initial filing filed on July 8th, 2021. Claims 1-28 are cancelled and new claims 29-48 are added. Claims 29-48 have been examined in this application. The Information Disclosure Statement (IDS) filed on July 28th, 2021 has been acknowledged. 

Priority
This application is a continuation of U.S. Application No. 16/437,111 titled "PROMOTION SYSTEM FOR DETERMINING AND CORRECTING FOR INSUFFICIENCY OF PROMOTION DATA", filed on June 11, 2019, which is a continuation of U.S. Application No. 13/839,036 titled "PROMOTION SYSTEM FOR DETERMINING AND CORRECTING FOR INSUFFICIENCY OF PROMOTION DATA", filed on March 15, 2013, now U.S. Patent No. 10,360,580 issued on July 23, 2019, the entire contents of each of which are hereby incorporated by reference. Applicant’s claim for the benefit of a prior- filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged (See 37 CFR 1.78, and MPEP § 211 et seq.).

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29, 36, and 43 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29, 37, and 45 of U.S. Patent No. 11037189. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter, perform the same method steps and a person of ordinary skill in the art would not be free to practice one of the claimed inventions without infringing upon the other inventions. Claim 29 of the present application recites, accessing a database for storing promotion program data from a plurality of promotion programs, feedback data received from a plurality of consumer devices having previously received an electronic communication comprising a prior offer, performance data, and attribute data, determining a historical predicted acceptance of an offer from the first promotion program based on the value of the first attribute and the performance data of the one or more promotion programs other than the first promotion program in order to correlate historical predicted acceptances of offers from the one or more promotion programs other than the first promotion program to respective values of the attribute,  determining and using a second predictive model, a promotion program predicted acceptance of the offer from the first promotion program based on performance data from previous offers of the first promotion program in order to correlate the promotion program predicted acceptance to respective values of the attribute,Attorney Docket No.: 058407/557701 determining a confidence level in the performance data from the previous offers of the first promotion program, adjusting the promotion program predicted acceptance based on the confidence level, combining the historical predicted acceptance and the adjusted promotion program predicted acceptance to generate a predicted acceptance of the offer, determining whether to present an offer from the first promotion program to a consumer based on the predicted acceptance of the offer and providing in real-time, the offer from the first promotion program to a consumer device of the consumer, while claim 29 of the Patent 11037189 recites similar language with narrower claim language. Even though there are differences in the wording between each set of claims, the differences do not render the claims sets patentably distinct from each other.
For reference, the following table matches the narrower limitations of method claim 1 of the patented parent application no. 16,437,111 (US. Pat. 11037189) with the similar limitations of method claim 29 of current child Application No. 17,308,670:
Claim 29 of Patented Application 11037189
Claim 29 of Application 17,308,670
A method comprising: 
accessing, via a processor, a database configured for storing feedback data received from a plurality of consumer devices in response to the consumer devices having previously received an electronic communication comprising an offer, 
wherein the offer, previously sent to each of the plurality of consumer devices via the electronic communication, is comprised of at least a first attribute, a value of which is specific to each consumer device, 
wherein the feedback data is received from each consumer device to which the offer was provided and is data indicative of at least one action that was taken in response to having previously received the electronic communication comprising the offer, the at least one action including one of (i) not opening the electronic communication, (ii) opening the electronic communication and not buying the offer included therein, or (iii) opening the electronic communication and buying the offer,
A method for determining whether to present an offer from a first promotion program to a consumer comprising: 
accessing, via a processor, a database configured for storing promotion program data from a plurality of promotion programs, feedback data received from a plurality of consumer devices having previously received an electronic communication comprising a prior offer, performance data, and attribute data; 
and wherein the database compiles the feedback data that is received from each of the plurality of consumer devices and is comprised of an indication of the at least one action taken by a particular consumer device of the plurality of consumer devices and an indication indicative of at least a first attribute value or the second attribute value, 
and wherein the database is organized and correlated to one or more attribute values such that each value of a particular attribute is correlated to a determined conversion rate;
wherein the promotion program data from the plurality of promotion programs includes promotion program data from the first promotion program and promotion program data from one or more promotion programs other than the first promotion program;


wherein the attribute data includes one or more values of a first attribute and wherein each consumer device is associated with one specific value of the one or more values of the first attribute;

wherein the performance data includes acceptances of offers from the plurality of promotion programs;
analyzing, via a processor, the feedback data, wherein analyzing the feedback data comprises: 
determining, based on the analysis, and from the accessed data, a first estimated number of offer acceptances correlated to the first attribute value and a second estimated number of offer acceptances correlated to the second attribute value; 
and determining that each of the first estimated number of offer acceptances and the second estimated number of offer acceptances are above a predetermined acceptance threshold; 
subsequent to the determination that each of the first estimated number of offer acceptances and the second estimated number of offer acceptances are above the predetermined acceptance threshold, determining that at least one of the first estimated number of offer acceptances or the second estimated number of offer acceptances fails to meet a predetermined conversion rate threshold;
wherein the database compiles the feedback data received from each of the plurality of consumer devices, wherein the feedback data is comprised of an indication indicative of one value of the first attribute; 
determining, via the processor, and using a first predictive model, a historical predicted acceptance of an offer from the first promotion program based on the value of the first attribute and the performance data of the one or more promotion programs other than the first promotion program in order to correlate historical predicted acceptances of offers from the one or more promotion programs other than the first promotion program to respective values of the attribute;
in an instance in which the first estimated number of offer acceptances fails to meet the predetermined conversion rate threshold, determining a number of additional offers correlated to the first attribute value needed to be sent to make the first estimated number of offer acceptances increase to meet the predetermined conversion rate threshold;

in an instance in which the second estimated number of offer acceptances fails to meet the predetermined conversion rate threshold, determining a number of additional offers correlated to the second attribute value needed to be sent to make the second estimated number of offer acceptances increase to meet the predetermined conversion rate threshold;
determining, via the processor, and using a second predictive model, a promotion program predicted acceptance of the offer from the first promotion program based on performance data from previous offers of the first promotion program in order to correlate the promotion program predicted acceptance to respective values of the attribute;

determining, via the processor, a confidence level in the performance data from the previous offers of the first promotion program; 
adjusting, via the processor, the promotion program predicted acceptance based on the confidence level;

combining, via the processor, the historical predicted acceptance and the adjusted promotion program predicted acceptance to generate a predicted acceptance of the offer; 

determining, via the processor, whether to present an offer from the first promotion program to a consumer based on the predicted acceptance of the offer;
and providing, via electronic communication to one or more additional consumer devices, in real-time, a portion of the number of additional offers during a first time period.
and providing, via electronic communication, in real-time, the offer from the first promotion program to a consumer device of the consumer.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 29-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 29-35 is/are drawn to methods (i.e., a process), claims 36-42 is/are drawn to computer-readable storage medium (i.e., a machine/manufacture), and claim(s) 43-48 is/are drawn to apparatus (i.e., a machine/manufacture). As such, claims 29-48 is/are drawn to one of the statutory categories of invention (Step 1: YES).
	Step 2A - Prong One: In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.  
	Representative Claim 1: A method for determining whether to present an offer from a first promotion program to a consumer comprising: 
	accessing, via a processor, a database configured for storing promotion program data from a plurality of promotion programs, feedback data received from a plurality of consumer devices having previously received an electronic communication comprising a prior offer, performance data, and attribute data; 
	wherein the promotion program data from the plurality of promotion programs includes promotion program data from the first promotion program and promotion program data from one or more promotion programs other than the first promotion program; 
	wherein the attribute data includes one or more values of a first attribute and wherein each consumer device is associated with one specific value of the one or more values of the first attribute; 
	wherein the performance data includes acceptances of offers from the plurality of promotion programs; 
	wherein the database compiles the feedback data received from each of the plurality of consumer devices, wherein the feedback data is comprised of an indication indicative of one value of the first attribute; 
	determining, via the processor, and using a first predictive model, a historical predicted acceptance of an offer from the first promotion program based on the value of the first attribute and the performance data of the one or more promotion programs other than the first promotion program in order to correlate historical predicted acceptances of offers from the one or more promotion programs other than the first promotion program to respective values of the attribute; 
	determining, via the processor, and using a second predictive model, a promotion program predicted acceptance of the offer from the first promotion program based on performance data from previous offers of the first promotion program in order to correlate the promotion program predicted acceptance to respective values of the attribute; 2 of 9Appl. No.: 17/308,670 Attorney Docket No.: 058407/557701 
	determining, via the processor, a confidence level in the performance data from the previous offers of the first promotion program; 
	adjusting, via the processor, the promotion program predicted acceptance based on the confidence level; 
	combining, via the processor, the historical predicted acceptance and the adjusted promotion program predicted acceptance to generate a predicted acceptance of the offer; 
	determining, via the processor, whether to present an offer from the first promotion program to a consumer based on the predicted acceptance of the offer; 
	and providing, via electronic communication, in real-time, the offer from the first promotion program to a consumer device of the consumer.
	(Examiner notes: The underlined claim terms above are interpreted as additional elements beyond the abstract idea and are further analyzed under Step 2A - Prong Two)
	Under their broadest reasonable interpretation, the steps of: accessing a database configured for storing promotion program data from a plurality of promotion programs, feedback data received from a plurality of consumer devices having previously received an electronic communication comprising a prior offer, performance data, and attribute data, wherein the promotion program data from the plurality of promotion programs includes promotion program data from the first promotion program and promotion program data from one or more promotion programs other than the first promotion program, wherein the attribute data includes one or more values of a first attribute and wherein each consumer is associated with one specific value of the one or more values of the first attribute, wherein the performance data includes acceptances of offers from the plurality of promotion programs, wherein the database compiles the feedback data received from each of the plurality of consumer, wherein the feedback data is comprised of an indication indicative of one value of the first attribute, determining and using a first predictive model, a historical predicted acceptance of an offer from the first promotion program based on the value of the first attribute and the performance data of the one or more promotion programs other than the first promotion program in order to correlate historical predicted acceptances of offers from the one or more promotion programs other than the first promotion program to respective values of the attribute, determining and using a second predictive model, a promotion program predicted acceptance of the offer from the first promotion program based on performance data from previous offers of the first promotion program in order to correlate the promotion program predicted acceptance to respective values of the attribute, determining a confidence level in the performance data from the previous offers of the first promotion program, adjusting the promotion program predicted acceptance based on the confidence level, combining the historical predicted acceptance and the adjusted promotion program predicted acceptance to generate a predicted acceptance of the offer, determining whether to present an offer from the first promotion program to a consumer based on the predicted acceptance of the offer, and providing in real-time, the offer from the first promotion program to the consumer (i.e., recite a process, that, under their broadest reasonable interpretation, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
	Dependent claims 30-35, 37-42, and 44-48 further narrow the abstract idea by wherein the database is organized and correlated to one or more attribute values such that, for each of the plurality of consumer devices having previously received the electronic communication comprising the prior offer, each value of a particular attribute is correlated to an indication of at least one action taken by a particular consumer device of the plurality of consumer devices in response to receive the electronic communication comprising the prior offer, wherein the confidence level in the performance data from the previous offers of the first promotion program is based on a number of the previous offers of the first promotion program that include the value of the first attribute associated with the consumer, wherein the first attribute is indicative of a distance of the consumer to a location associated with the offer, wherein the second predictive model uses the performance data from previous offers of the first promotion program associated with the value of the first attribute associated with the consumer, wherein adjusting the promotion program predicted acceptance based on the confidence level comprises adjusting the promotion program predicted acceptance so that, within a predetermined probability, an actual promotion acceptance is greater than the adjusted predicted acceptance, wherein the electronic communication providing the offer from the first promotion program to the consumer includes an additional offer from an additional promotion program, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
	Independent claim(s) 36 and 43 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
	As such, the Examiner concludes that claim 29 recites an abstract idea (Step 2A – Prong One: YES).
	Step 2A - Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
	The requirement to execute the claimed steps/functions using a processor, memory, consumer device, etc. (Claim 29, 36, and 43) is/are equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.
	Similarly, the limitations of applying via a processor, memory, consumer device, etc.  (Independent Claim(s) 29, 36, and 43, and dependent claims 30-35, 37-42, and 44-48) are recited at a high level of generality and amount to no more than mere instructions to apply the exception using generic computer components. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
	Further, the additional limitations beyond the abstract idea identified above, serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computerized environments (e.g., accessing, determining, correlating, adjusting, combining, and providing, etc. steps performed via a processor, memory, consumer device, etc.). This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).	
	The recited additional element(s) of accessing a database configured for storing promotion program data from a plurality of promotion programs, feedback data received from a plurality of consumer devices having previously received an electronic communication comprising a prior offer, performance data, and attribute data, wherein the promotion program data from one or more promotion programs other than the first promotion program, wherein the attribute data includes one or more values of a first attribute and wherein each consumer is associated with one specific value of the one or more values of the first attribute, wherein the performance data includes acceptances of offers from the plurality of promotion programs, wherein the database compiles the feedback data received from each of the plurality of consumer, wherein the feedback data is comprised of an indication indicative of one value of the first attribute, determining whether to present an offer from the first promotion program to a consumer based on the predicted acceptance of the offer, and providing in real-time, the offer from the first promotion program to the consumer (Claim(s) 29, 36, and 43), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea). The recited additional element(s) do not meaningfully limit the claim because to accessing a database configured for storing promotion program data from a plurality of promotion programs, feedback data received from a plurality of consumer devices having previously received an electronic communication comprising a prior offer, performance data, and attribute data, wherein the promotion program data from one or more promotion programs other than the first promotion program, wherein the attribute data includes one or more values of a first attribute and wherein each consumer is associated with one specific value of the one or more values of the first attribute, wherein the performance data includes acceptances of offers from the plurality of promotion programs, wherein the database compiles the feedback data received from each of the plurality of consumer, wherein the feedback data is comprised of an indication indicative of one value of the first attribute, determining whether to present an offer from the first promotion program to a consumer based on the predicted acceptance of the offer, and providing in real-time, the offer from the first promotion program to the consumer would be required in any implementation of the abstract idea. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application. (See MPEP 2106.05(g)).
	Dependent claims 30-35, 37-42, and 44-48 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
	The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).
	Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
	As discussed above in “Step 2A – Prong 2”, the identified additional elements in independent claim(s) 29, 36, and 43, and dependent claims 30-35, 37-42, and 44-48 are equivalent to adding the words “apply it” on a generic computer, and/or generally link the use of the judicial exception to a particular technological environment or field of use. Therefore, the claims as a whole do not amount to significantly more than the judicial exception itself. 
	The recited additional element(s) of accessing a database configured for storing promotion program data from a plurality of promotion programs, feedback data received from a plurality of consumer devices having previously received an electronic communication comprising a prior offer, performance data, and attribute data, wherein the promotion program data from one or more promotion programs other than the first promotion program, wherein the attribute data includes one or more values of a first attribute and wherein each consumer is associated with one specific value of the one or more values of the first attribute, wherein the performance data includes acceptances of offers from the plurality of promotion programs, wherein the database compiles the feedback data received from each of the plurality of consumer, wherein the feedback data is comprised of an indication indicative of one value of the first attribute, determining whether to present an offer from the first promotion program to a consumer based on the predicted acceptance of the offer, and providing in real-time, the offer from the first promotion program to the consumer (Claim(s) 29, 36, and 43), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea) i.e. accessing a database configured for storing promotion program data from a plurality of promotion programs, feedback data received from a plurality of consumer devices having previously received an electronic communication comprising a prior offer, performance data, and attribute data, wherein the promotion program data from one or more promotion programs other than the first promotion program, wherein the attribute data includes one or more values of a first attribute and wherein each consumer is associated with one specific value of the one or more values of the first attribute, wherein the performance data includes acceptances of offers from the plurality of promotion programs, wherein the database compiles the feedback data received from each of the plurality of consumer, wherein the feedback data is comprised of an indication indicative of one value of the first attribute, determining whether to present an offer from the first promotion program to a consumer based on the predicted acceptance of the offer, and providing in real-time, the offer from the first promotion program to the consumer is similar to “Receiving or transmitting data over a network, e.g., using the Internet to gather data”, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information), “Storing and retrieving information in memory”, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; “Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price”, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), “Gathering and analyzing information using conventional techniques and displaying the result,” TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48, is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) (See MPEP 2106.05(d) (II)).
	This conclusion is based on a factual determination. Applicant’s own disclosure at paragraph [0070] acknowledges that “Fig. 7 illustrates a general computer system 700, programmable to be a specific computer system 700, which can represent any server, computer or component, such as consumer 1 (124), consumer N (126), merchant 1 (118), merchant M (120), and promotion program offering system 102 ...” The applicant’s disclosure [0073], discloses the processor may include one or more general processors, digital signal processors to perform any one or more of the methods or computer-based functions disclosed herein to perform the steps of accessing consumer data and promotion data to provide offer to consumer (i.e. conventional nature of receiving and transmitting data/messages over a network). This additional element therefore do not ensure the claim amounts to significantly more than the abstract idea. 
	Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer or/and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity) and/or simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
	The dependent claims 30-35, 37-42, and 44-48 fail to include any additional elements. In other words, each of the limitations/elements recited in respective independent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
	The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
	Therefore, claims 29-48 are not eligible subject matter under 35 USC 101.

Examiner notes: In regards to 102/103 art rejection, given the applicant’s claim are almost identical to parent application number 16/437,111 (patented case 11037189), the closest prior art of record taken either individually or in combination would not have been obvious to one of ordinary skill in the art in light of the available prior art at the time of the invention. However, the claims 29-48 remains rejected under 35 USC § 101 and Double Patenting rejection.
Further, the closest prior art of record is U.S Pub. 20130231999 by (“Emrich”) in view of in view of U.S Pub. 20120166267 by (“Beatty”) in view of US Pub. 20120278172 (“Mercuri”). The following is a statement of reasons for the indication of allowable subject matter: Emrich describes a system includes a learning module that collects data and behavioral information from each user and customizes advertising, offers, and even application utility/play for the user. Over time, the system provides interaction with the user that provides consumer opportunities that are more likely to be accepted by the user, but fail to disclose, accessing a database configured for storing promotion program data from a plurality of promotion programs, feedback data received from a plurality of consumer devices having previously received an electronic communication comprising a prior offer, performance data, and attribute data, wherein the promotion program data from one or more promotion programs other than the first promotion program, wherein the attribute data includes one or more values of a first attribute and wherein each consumer is associated with one specific value of the one or more values of the first attribute, wherein the performance data includes acceptances of offers from the plurality of promotion programs, wherein the database compiles the feedback data received from each of the plurality of consumer, wherein the feedback data is comprised of an indication indicative of one value of the first attribute, determining whether to present an offer from the first promotion program to a consumer based on the predicted acceptance of the offer, and providing in real-time, the offer from the first promotion program to the consumer.
Beatty describes a system for selecting advertisements for dissemination over a network are disclosed. In one embodiment, an advertisement service stores information indicative of offers from merchants, including information indicating an amount of revenue that the offering merchant would be willing to share with the advertisement service if a consumer consummates a transaction with the merchant based on the good or service advertised in the offer. The service computes predicted conversion rates for these offers, and uses the predicted conversion rates and the revenue sharing information to select an advertisement for dissemination according to which advertisement is expected to generate the greatest amount of revenue for the advertisement service. The predicted conversion rate can be based on various features, including physical location of the consumer, the consumer's preferences on a third-party information sharing service, amount of discount reflected in the offer, the customer service rating of the merchant, etc., but fail to disclose, accessing a database configured for storing promotion program data from a plurality of promotion programs, feedback data received from a plurality of consumer devices having previously received an electronic communication comprising a prior offer, performance data, and attribute data, wherein the promotion program data from one or more promotion programs other than the first promotion program, wherein the attribute data includes one or more values of a first attribute and wherein each consumer is associated with one specific value of the one or more values of the first attribute, wherein the performance data includes acceptances of offers from the plurality of promotion programs, wherein the database compiles the feedback data received from each of the plurality of consumer, wherein the feedback data is comprised of an indication indicative of one value of the first attribute, determining whether to present an offer from the first promotion program to a consumer based on the predicted acceptance of the offer, and providing in real-time, the offer from the first promotion program to the consumer.
Mercuri describes a dynamic incentive system that uses location data, customer demographics, and other information to make real-time targeted offers to consumers to encourage particular consumer behavior. The dynamic incentive system attempts to reach consumers that are already at a location to perform some behavior. For example, a store in a mall may want to reach out to visitors to the mall to let them know about a particular sale or product for which the store has excess inventory. Upon detecting that a matching consumer is at the location, the system may present an offer to the consumer informing the consumer of the merchant's offer. Thus, the dynamic incentive system provides incentives to help merchants sell products and services by reaching more consumers and reaching them in new ways that are highly relevant to the consumers' current activities and location, but fail to disclose, accessing a database configured for storing promotion program data from a plurality of promotion programs, feedback data received from a plurality of consumer devices having previously received an electronic communication comprising a prior offer, performance data, and attribute data, wherein the promotion program data from one or more promotion programs other than the first promotion program, wherein the attribute data includes one or more values of a first attribute and wherein each consumer is associated with one specific value of the one or more values of the first attribute, wherein the performance data includes acceptances of offers from the plurality of promotion programs, wherein the database compiles the feedback data received from each of the plurality of consumer, wherein the feedback data is comprised of an indication indicative of one value of the first attribute, determining whether to present an offer from the first promotion program to a consumer based on the predicted acceptance of the offer, and providing in real-time, the offer from the first promotion program to the consumer.
The Examiner was unable to find the specific limitation as per claims 29, 36, and 43, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the combination of accessing a database configured for storing promotion program data from a plurality of promotion programs, feedback data received from a plurality of consumer devices having previously received an electronic communication comprising a prior offer, performance data, and attribute data, wherein the promotion program data from one or more promotion programs other than the first promotion program, wherein the attribute data includes one or more values of a first attribute and wherein each consumer is associated with one specific value of the one or more values of the first attribute, wherein the performance data includes acceptances of offers from the plurality of promotion programs, wherein the database compiles the feedback data received from each of the plurality of consumer, wherein the feedback data is comprised of an indication indicative of one value of the first attribute, determining whether to present an offer from the first promotion program to a consumer based on the predicted acceptance of the offer, and providing in real-time, the offer from the first promotion program to the consumer.
Moreover, after yet another exhaustive search of both patent and non-patent literature, the Examiner was unable to find any references which either anticipated or made obvious the claimed invention.
Neither NPL reference remedies the deficiencies of the closest identified prior art Emrich, Beatty, and Mercuri reference, and thereby fails to anticipate and/or make obvious the claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861.  The examiner can normally be reached on Mon-Fri. 8:00 AM- 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM UBALE/Primary Examiner, Art Unit 3682